Citation Nr: 1014504	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  06-13 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to March 1969.
This matter arises before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder and depression, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	In its January 2005 rating decision, the RO declined to 
reopen the Veteran's claim for service connection for 
PTSD.  The Veteran did not appeal this decision, and it 
became final.

2.	Evidence received subsequent to the January 2005 rating 
decision relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.	The January 2005 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2004).  

2.	New and material evidence has been submitted, and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD and depression, is 
reopened.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may essentially cure the error in the timing of 
notice). VCAA notice should also apprise the claimant of the 
criteria for assigning disability ratings and for award of an 
effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In light of the full grant of benefits for the Veteran's 
request to reopen his claim of entitlement to service 
connection for an acquired psychiatric disorder, the Board 
notes that no further notification or assistance is necessary 
to develop facts pertinent to the claim at this time. 

New and Material Evidence

The Veteran's current claim involves entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (noting that though a Veteran may only seek 
service connection for PTSD, the Veteran's claim "cannot be a 
claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may be 
reasonably encompassed. . .").  

By way of background, the RO originally denied the Veteran's 
claim for service connection for PTSD in July 1997 because 
there was no confirmed diagnosis of PTSD and no credible 
supporting evidence that the Veteran's stressors occurred.  
The Veteran filed to reopen his claims in October 1998 and 
June 2004.  Although in an April 1999 rating decision the RO 
reopened the Veteran's claim, it denied the merits of the 
claim because there was no credible supporting evidence that 
his stressors occurred and because there was no "clear 
diagnosis" of PTSD.  Likewise, a January 2005 rating 
decision found that the Veteran still had not presented 
credible supporting evidence that his stressors occurred or 
evidence of a PTSD diagnosis.  The Veteran did not appeal 
these decisions, and they became final.  The Veteran once 
again filed an application to reopen his claim in June 2005.  

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

If evidence is new, but not material, the inquiry ends, and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).    

The evidence of record at the time of the final January 2005 
rating decision included the Veteran's service treatment 
records, treatment records from Moscow Family Medicine, the 
Center for Research of Unit Record's unit histories of the 
120th Transportation Company and the 261st Transportation 
Company, treatment records from J.R.P., Ph. D, treatment 
records from the VA Medical Center (VAMC) in Spokane dated 
August 2004 to January 2005, and a January 2004 Agent Orange 
examination.  Since the January 2005 rating decision, the 
Veteran and RO supplemented the claims file with treatment 
records from the Spokane VAMC dated April 2005 to June 2005, 
a discharge summary from the Spokane VAMC for treatment in 
April 2005 to May 2005, treatment records from J.R.P., Ph. D, 
dated June 2005 to December 2005, an October 2005 buddy 
statement from L.L.H, a letter from Principal Financial Group 
describing the terms of his long term disability, treatment 
records from the Puget Sound VA Health Care System (HCS) 
dated December 2005, a discharge summary from the Puget Sound 
HCS for treatment in December 2005, May 2006 statements from 
K.C. and D.A.R., an April 2007 compensation and pension 
examination, a discharge summary for treatment at the Walla 
Walla VAMC for treatment from October 2007 to November 2007, 
and statements from the Veteran and his representative.  The 
Veteran's request to reopen his claim is evaluated based on 
this new evidence.  

The Board notes that not all, if any, of the evidence 
submitted after the January 2005 rating decision was 
available at the time of the RO's January 2005 decision.  The 
new evidence raises the possibility that the Veteran is, in 
fact, diagnosed with PTSD.  To be sure, there was much 
discussion and disagreement over the Veteran's diagnosis, but 
more than one doctor at the various VA facilities diagnosed 
the Veteran with PTSD, and the Veteran's psychologist also 
diagnosed him with PTSD.  Additionally, the Veteran has also 
repeatedly been diagnosed with depression.  The Board notes 
that the Court of Appeals for Veterans claims has held that a 
claim is not limited to the diagnosis identified by the 
Veteran.  See Clemons, 23 Vet. App. 1.  More precisely, a 
claim is for a disability that may reasonably be encompassed 
by several factors including: (1) the claimant's description 
of the claim; (2) the symptoms the claimant describes; and 
(3) the information the claimant submits or that VA obtains 
in support of the claim.  Id.  Therefore, the Veteran's 
current claim for PTSD encompasses his diagnosed depression 
as well.    

As for the Veteran's claimed stressors, the Veteran's April 
2007 compensation and pension examination report describes 
his claimed stressors.  The Veteran reported that he was 
frequently involved in convoys tasked with hauling 
ammunition.  He also recalled being in a bunker under fire 
during the Tet Offensive, and that he saw a friend killed in 
a truck accident after his friend's truck rolled down into a 
rice paddy.  Finally, the Veteran reported seeing two 
mutilated corpses.  

There is also a buddy statement from L.L.H, whom the RO has 
determined served in Vietnam with the Veteran.  L.L.H stated 
that they saw someone run over and kill a soldier, "were 
often shot at going through" a rubber plantation, and 
received mortar fire at the Quan Loi air base on more than 
one occasion.  He also corroborated the Veteran's account of 
his Tet Offensive stressor.  L.L.H. stated that, during the 
Tet Offensive of January 1968, the Viet Cong hit their site 
and blew up an ammunition dump at Long Bien.  He further 
stated that a guard tower and two soldiers were killed in the 
blast that was "like a[n] atomic blast."  Finally, he 
claimed that they took sniper fire the entire night.  The 
Board finds that L.L.H.'s statement provides credible 
supporting evidence that the Veteran's stressor regarding an 
ammunition dump blowing up during the Tet Offensive occurred.  

The Board finds that this aforementioned evidence has not 
been submitted before and provides a reasonable possibility 
for substantiating the Veteran's claim in that the Veteran is 
now affirmatively diagnosed with PTSD and there is credible 
supporting evidence that at least one stressor occurred.  
Thus, it is sufficient to reopen the Veteran's claim.

Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD and depression, is reopened.  However, although 
the additional evidence is sufficient to reopen the claim, 
further efforts to assist the Veteran in substantiating his 
claim must be completed before the Board can consider the 
merits. 


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and depression, is reopened and, to 
this extent, the appeal is granted. 


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the Veteran's claim.  

In his April 2007 compensation and pension examination 
report, the VA examiner noted that the Veteran's income is 
derived from the Social Security benefits related to the 
Veteran's back problem and PTSD.  VA has a duty to obtain 
Social Security Administration (SSA) records when they may be 
relevant to a claim.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The 
medical and legal documents pertaining to this application 
have not been associated with the claims folder.  The 
possibility that SSA records could contain evidence relevant 
to the claim cannot be foreclosed absent a review of those 
records.  Quartuccio v. Principi, 16 Vet. App. 183, 188 
(2002).  Since the Veteran stated that his Social Security 
benefits are related to his PTSD, which is on appeal, the 
Board finds that the claim must be remanded in order to 
further develop the record before it can be adjudicated on 
the merits.  38 C.F.R. § 3.159(c)(2) (2009).

The Board also observes that there are inherently 
inconsistent medical opinions of record regarding whether the 
Veteran has PTSD.  The Veteran's PTSD diagnosis was discussed 
by his private psychiatrist, at the VAMC in Spokane, the 
Puget Sound HCS, and the Walla Walla VAMC.  However, the 
Veteran's April 2007 compensation and pension examiner found 
that the Veteran was only diagnosed with major depressive 
disorder.  Yet, he did not provide an opinion as to whether 
it is at least as likely as not that the Veteran's major 
depressive disorder was caused by or aggravated by his active 
military service.  Thus, the record contains competing 
medical opinions, and the Board finds a remand for another 
medical opinion would be helpful in determining what acquired 
psychiatric disorder the Veteran is diagnosed with and the 
etiology of his disorder.

Accordingly, the case is REMANDED for the following action:

1.	Obtain all medical and legal documents 
pertaining to the Veteran's application(s) 
for SSA disability benefits.  If no 
records can be found, indicate that the 
records do not exist and whether further 
efforts to obtain the records would be 
futile.

If the RO is unable to secure these 
records, it must notify the Veteran and 
(a) identify the specific records it is 
unable to obtain; (b) briefly explain the 
efforts that it made to obtain those 
records; (c) describe any further action 
to be taken with respect to the claim; 
and (d) notify the Veteran that he is 
ultimately responsible for providing the 
evidence.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e)(1) 
(2009)

2.  Thereafter, schedule the Veteran for a 
compensation and pension examination.  The 
examiner should determine whether the 
Veteran meets the diagnostic criteria for 
PTSD and/or whether he meets the 
diagnostic criteria for any other acquired 
psychiatric disorder.  The examiner should 
state what disorder the Veteran is 
diagnosed with and provide an opinion 
regarding whether it is at least as likely 
as not (i.e. a 50 percent probability) 
that it was caused by or aggravated by his 
active military service.  The examiner 
should consider that the Veteran's 
stressor regarding an ammunition dump 
blowing up during the Tet Offensive has 
been corroborated.  All tests and 
examinations should be reported in detail.  
The claims folder should be made available 
to the examiner for review before the 
examination, and the examiner should 
confirm that the claims folder was 
reviewed in the examination report.   
 
If the examiner is unable to give such 
opinions without resorting to mere 
speculation, the examiner should state so 
and give the reasons why he or she cannot 
give such an opinion.  The examiner must 
also provide a comprehensive report 
including complete rationales for all 
conclusions reached and a discussion of 
the aforementioned competing medical 
opinions. 

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
scheduled VA examination, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.  Copies of 
all documentation notifying the Veteran of 
any scheduled VA examination must be 
placed in the Veteran's claims file.

4.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.      
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


